                  Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 1 of 7




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                           NO. CR21-001 JCC
10
                                   Plaintiff,
11                                                         INFORMATION
12
13                          v.
       EDWIN JOSUE HERRERA ROSALES
14
         aka “Josh Herrera,”
15
16
                                 Defendant.
17
18
             The United States Attorney charges that:
19
                                                 COUNT 1
20                                              (Conspiracy)
     A.      Background
21
             At all times relevant to the Information:
22
             1.       Between about February 2016 and about March 2018, defendant EDWIN
23
     JOSUE “JOSH’ HERRERA ROSALES operated a call center in Everett, Washington
24
     (“the Everett Call Center”). The Everett Call Center operated under the name “Sound
25
     Solutions Group” between February 2016 and about February 2017 and under the name
26
     “Community Assistance Center” between about March 2017 and March 2018. Between
27
     about March 2017 and March 2018, HERRERA also managed a California-based call
28                                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET
      United States v. Herrera
                                                                                 SUITE 5220
      Information - 1                                                    SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 2 of 7
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 3 of 7
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 4 of 7
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 5 of 7
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 6 of 7
Case 2:21-cr-00001-JCC Document 1 Filed 01/04/21 Page 7 of 7
